          Case 1:18-cv-00244-SPB-RAL Document 16 Filed 06/05/19 Page 1 of 10



                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA

VASILIY ERMICHINE,                                     )        Case No. 18-cv-244 Erie
                                                       )
                    Petitioner,                        )        SUSAN PARADISE BAXTER
                                                       )        UNITED STATES DISTRICT JUDGE
                                                       )
                    v.                                 )        RICHARD A. LANZILLO
                                                       )        UNITED STATES MAGISTRATE JUDGE
WARDEN OF FCI MCKEAN,                                  )
                                                       )        REPORT AND RECOMMENDATION
                    Respondent.                        )


I.         Recommendation

           It is respectfully recommended that the petition for a writ of habeas corpus filed by

federal prisoner Vasiliy Ermichine 1 (Petitioner) pursuant to 28 U.S.C. § 2241 be dismissed for

lack of jurisdiction.

II.        Report

           A.       Background

           In December 2001, a jury in the United States District Court for the Southern District of

New York (the “trial court”) convicted Petitioner of two counts of racketeering and one count

each of kidnapping in aid of racketeering, murder in aid of racketeering, and conspiracy to

kidnap. During Petitioner’s trial, the jury heard the following evidence:

      •         Petitioner and his co-defendant, Alexander Nosov, were founding members of
                “Tatarin’s Brigade,” an organized crime group “engaged in extortion, hostage taking,
                robbery, murder, and other illegal activity.”

      •         On November 8, 1995, Petitioner and other members of Tatarin’s Brigade spotted the
                eventual victim (a boxer and nightclub bouncer who had previously “humiliated” and
                “threatened” Nosov) at a Brooklyn auto body shop.



1
 Petitioner is incarcerated at FCI-McKean, a federal correctional institution located within the territorial boundaries
of the Western District of Pennsylvania. The Warden of FCI-McKean is the Respondent in this action.

                                                           1
          Case 1:18-cv-00244-SPB-RAL Document 16 Filed 06/05/19 Page 2 of 10



      •        Petitioner “led [the victim] into the shop’s stockroom,” where Nosov and a third
               member of Tatarin’s Brigade – Natan Gozman – waited.

      •        A fight ensued, and Nosov shot the victim in the back.

      •        Gozman and Nosov put the wounded victim into their car and drove him to another
               Tatarin’s Brigade member’s house in New Jersey (despite the victim’s pleas to go to a
               hospital), while Petitioner followed them in the victim’s car.

      •        Once at the New Jersey house, Petitioner broke the victim’s neck. Petitioner, Nosov
               and Gozman then buried the body in the backyard.

      •        Three years later, the victim’s skeletal remains were exhumed and a “pathology
               report concluded that certain of [his] vertebrae were fractured prior to
               decomposition.”

ECF No. 14 at 2-3. Because Gozman was a fugitive at the time of Petitioner’s trial, evidence

concerning the victim’s state when he arrived at the house came from, inter alia, the testimony of

the New Jersey homeowner, Alexander Spitchenko. Id. at 3.

           In June 2003, the trial court sentenced Petitioner to concurrent life terms of imprisonment

on each of the five guilty counts. Petitioner and Nosov each filed a direct appeal with the United

States Court of Appeals for the Second Circuit. On December 28, 2004, the Court of Appeals

issued an opinion affirming the trial court’s judgment. United States v. Nosov, et al., 119 Fed.

Appx. 311 (2d Cir. 2004).

           Petitioner subsequently filed a motion with the trial court to vacate his sentence pursuant

to 28 U.S.C. § 2255. Petitioner raised a host of claims including that “newly discovered

evidence” had emerged which established his actual innocence of the kidnapping and murder

charges. ECF No. 14-3 at 19-34. The “new” evidence at issue consisted of Gozman’s testimony

in a July 2007 state-court proceeding 2 to the effect that the victim had died from a gunshot




2
    By that time, Gozman had been apprehended and pleaded guilty to his involvement in the murder and kidnapping.

                                                         2
       Case 1:18-cv-00244-SPB-RAL Document 16 Filed 06/05/19 Page 3 of 10



wound while still in Brooklyn rather than from any action attributable to Petitioner in New

Jersey. Id.

         On May 12, 2011, a United States Magistrate Judge in the Southern District of New York

issued a Report and Recommendation (R&R) that Petitioner’s § 2255 petition be denied. ECF

No. 14-3 at 2-34. The magistrate judge explained that Gozman’s testimony: (1) fell short of that

which would be required to prevail on a freestanding claim of actual innocence (assuming such a

claim was cognizable); (2) largely corroborated the evidence from Petitioner’s federal trial; (3)

failed to “negate the fact that [Petitioner and his co-conspirators] together kidnapped and

murdered [the victim] in an effort to elevate their status within…a criminal enterprise”; and (4)

fell into the same category as other “alternate theories” that “were tested at trial, and failed.” Id.

at 25-27, 30. The magistrate judge also concluded: “[T]here is no reason why the Court should

credit Gozman’s testimony over that of Spitchenko’s. Both men are convicted felons who have

confessed to engaging in extortion, kidnapping, robbery, and murder as a part of a criminal

enterprise. Certainly Gozman, who fled the country to escape trial in this Court, is no more

credible than Spitchenko.” Id. at 31. On September 20, 2011, the trial court adopted the

magistrate judge’s R&R and denied Petitioner’s § 2255 motion. ECF No. 14-4 at 21.

         In 2018, Petitioner filed an application with the Second Circuit Court of Appeals seeking

authorization to file a second § 2255 motion. 3 Petitioner argued that two additional pieces of

evidence – an October 3, 2017 declaration from Gozman, and a March 1999 FBI report –

satisfied the “newly discovered evidence” requirements of § 2255(h)(1). On July 30, 2018, the


3
  By way of background, the 1996 amendments to the Antiterrorism and Effective Death Penalty Act (AEDPA) bar
a federal prisoner from filing a second or successive § 2255 motion unless the appropriate court of appeals first
certifies that the filing contains a claim based on either: (1) newly discovered evidence that, if proven and viewed in
light of the evidence as a whole, would be sufficient to establish by clear and convincing evidence that no
reasonable factfinder would have found the movant guilty of the offense; or (2) a new rule of constitutional law,
made retroactive to cases on collateral review by the Supreme Court, that was previously unavailable. 28 U.S.C. §
2255(h). See also 28 U.S.C. § 2244(a).

                                                           3
      Case 1:18-cv-00244-SPB-RAL Document 16 Filed 06/05/19 Page 4 of 10



Court of Appeals denied Petitioner’s application because he had failed to satisfy the statutory

requirements of § 2255(h)(1):

       First, [Petitioner] has not made a showing that the evidence upon which he relies–
       [Gozman’s] declaration and a March 1999 FBI report–is “newly discovered”
       within the meaning of the statute, because he has not explained when he first
       obtained the underlying information or why it was previously unavailable.
       Herrera-Gomez v. United States, 755 F.3d 142, 147 (2d Cir. 2014) (holding that
       § 2255 movants are required to act with “due diligence” in investigating and
       presenting their claims based on “newly discovered evidence”).

       Second, an[d] in any event, even if the evidence is newly discovered, Petitioner
       has not made a prima facie showing that the evidence, “if proven and viewed in
       light of the evidence as a whole, would be sufficient to establish by clear and
       convincing evidence that no reasonable factfinder would have found [him] guilty
       of the offense.” 28 U.S.C. § 2255(h)(1). Petitioner does not address all of the
       inculpatory evidence against him. See Bell v. United States, 296 F.3d 127, 129 (2d
       Cir. 2002) (“Because Bell provided no information about the evidence presented
       at his trial except stating that Hamilton was the government’s ‘chief witness,’ he
       has not made a prima facie showing.”). Nor does Petitioner address the fact that
       [Gozman’s] declaration contradicts the statements made by [him] during [his]
       plea allocution and at a 2007 state court trial. Finally, Petitioner states in
       conclusory fashion that the FBI report exonerates him because it states that the
       murder took place in Brooklyn, rather than in New Jersey, but has made no
       showing that the report reflects anything other than a preliminary conclusion
       reached two years prior to commencement of his trial.

ECF No. 14-6 at 2-3.

       After the Second Circuit Court of Appeals denied his application to file a second or

successive § 2255 motion, Petitioner filed the instant writ of habeas corpus pursuant to 28 U.S.C.

§ 2241, continuing to assert a claim of actual innocence based on Gozman’s October 3, 2017

declaration. He also claims that his trial attorney provided him with ineffective assistance of

counsel and that the Government violated his right to due process. As relief, Petitioner seeks an

order directing Respondent to release him from custody.

       Respondent filed an answer on February 22, 2019, arguing that the petition must be

dismissed for lack of jurisdiction. ECF No. 14. Petitioner, in response, suggests that his claims



                                                 4
         Case 1:18-cv-00244-SPB-RAL Document 16 Filed 06/05/19 Page 5 of 10



fall within § 2255’s “savings clause,” discussed below. ECF No. 15. This matter is fully briefed

and ripe for disposition.

           B.       Discussion

           For federal prisoners, “[t]he ‘core’ habeas corpus action is a prisoner challenging the

authority of the entity detaining him to do so, usually on the ground that his predicate sentence or

conviction is improper or invalid.” McGee v. Martinez, 627 F.3d 933, 935 (3d Cir. 2010); see

also Cardona v. Bledsoe, 681 F.3d 533, 535-38 (3d Cir. 2012). “Two federal statutes, 28 U.S.C.

§§ 2241 & 2255, confer federal jurisdiction over habeas petitions filed by federal inmates.”

Cardona, 681 F.3d at 535. Section 2255 motions must be filed in the federal district court that

imposed the conviction and sentence the prisoner is challenging. 28 U.SC. § 2255(a). In

contrast, a habeas corpus action pursuant to § 2241 must be brought in the custodial court – i.e.,

the federal district court in the district in which the prisoner is incarcerated. Bruce v. Warden

Lewisburg USP, 868 F.3d 170, 178 (3d Cir. 2017). 4

           Motions pursuant to 28 U.S.C. § 2255 are the presumptive means by which federal

prisoners may challenge the validity of their conviction or sentence on collateral review.

Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002) (emphasis added). By enacting



4
    Section 2241 petitions must be filed in the district in which the prisoner is incarcerated because:

           [t]he prisoner must direct his [§ 2241] petition to “the person who has custody over him.” § 2242;
           see also Wales v. Whitney, 114 U.S. 564, 574, 5 S. Ct. 1050, 29 L. Ed. 277 (1885); Braden v. 30th
           Judicial Circuit Court of Ky., 410 U.S. 484, 494-95, 93 S. Ct. 1123, 35 L.Ed.2d 443 (1973).
           Longstanding practice under this immediate custodian rule “confirms that in habeas challenges to
           present physical confinement...the default rule is that the proper respondent is the warden of the
           facility where the prisoner is being held.” Rumsfeld v. Padilla, 542 U.S. 426, 435, 124 S. Ct. 2711,
           159 L.Ed.2d 513 (2004). And under the statute’s jurisdiction of confinement rule, district courts
           may only grant habeas relief against custodians “within their respective jurisdictions.” § 2241(a);
           see also Braden, 410 U.S. at 495, 93 S. Ct. 1123 (“[T]he language of § 2241(a) requires nothing
           more than that the court issuing the writ have jurisdiction over the custodian.”).

Bruce, 868 F.3d at 178.


                                                             5
      Case 1:18-cv-00244-SPB-RAL Document 16 Filed 06/05/19 Page 6 of 10



§ 2255, Congress provided “[a] new remedial mechanism” to “replace[] traditional habeas

corpus for federal prisoners (at least in the first instance) with a process that allowed the prisoner

to file a motion with the sentencing court on the ground that his sentence was, inter alia,

imposed in violation of the Constitution or laws of the United States.” Boumediene v. Bush, 553

U.S. 723, 774 (2008) (internal quotation marks omitted). The statute’s “sole purpose was to

minimize the difficulties encountered in [traditional] habeas corpus hearings by affording the

same rights in another and more convenient forum.” Hayman, 342 U.S. at 219; see also Hill v.

United States, 368 U.S. 424, 427, 428 n.5 (1962). Thus, “a federal prisoner's first (and most

often only) route for collateral review of his conviction or sentence is under § 2255.” Bruce, 868

F.3d at 178.

       As for § 2241, that statute “confers habeas jurisdiction to hear the petition of a federal

prisoner who is challenging not the validity but the execution of his sentence.” Cardona, 681

F.3d at 535 (internal quotations and citations omitted) (emphasis added); Woodall v. Federal

Bureau of Prisons, 432 F.3d 235, 243 (3d Cir. 2005) (defining “execution of” the sentence to

mean the manner in which it is “put into effect” or “carr[ied] out”). Two types of claims may

ordinarily be litigated in a § 2241 proceeding. First, a prisoner may challenge conduct

undertaken by the Federal Bureau of Prisons (the “BOP”) that affects the duration of his custody.

For example, a prisoner can challenge the manner in which the BOP is computing his federal

sentence, see, e.g., Barden v. Keohane, 921 F.2d 476, 478-79 (3d Cir. 1990), or the

constitutionality of a BOP disciplinary action that resulted in the loss of good conduct sentencing

credits, Queen v. Miner, 530 F.3d 253, 254 n.2 (3d Cir. 2008). Secondly, a prisoner can

challenge BOP conduct that “conflict[s] with express statements in the applicable sentencing

judgment.” Cardona, 681 F.3d at 536; Woodall, 432 F.3d at 243. The prisoner must “allege that



                                                  6
      Case 1:18-cv-00244-SPB-RAL Document 16 Filed 06/05/19 Page 7 of 10



[the] BOP’s conduct was somehow inconsistent with a command or recommendation in the

sentencing judgment.” Cardona, 681 F.3d at 536-37 (noting that the phrase “execution of the

sentence” includes claims “that the BOP was not properly ‘putting into effect’ or ‘carrying out’

the directives of the sentencing judgment.”) (internal quotations and alterations omitted).

       Petitioner’s claims in the instant § 2241 action do not fall into either of these categories.

Rather than attacking the execution of his sentence, Petitioner contends that his underlying

conviction was unconstitutional. As recounted above, § 2255 ordinarily prohibits a court from

entertaining a § 2241 petition filed by a federal prisoner challenging the validity of his

underlying conviction. There is, however, one important statutory exception: where it “appears

that the remedy by [§ 2255 motion] is inadequate or ineffective to test the legality of his

detention.” 28 U.S.C. § 2255(e). This provision, commonly referred to as § 2255’s “savings

clause,” forms the lone potential basis for Petitioner’s claims in the instant case. Bruce, 868 F.3d

at 174, 178-79.

       Since the amendments to AEDPA were enacted in 1996, the Court of Appeals for the

Third Circuit has only recognized one circumstance in which § 2255’s remedy has been deemed

“inadequate or ineffective”: when a prisoner “had no earlier opportunity to challenge his

conviction for a crime that an intervening change in substantive law may negate.” In re

Dorsainvil, 119 F.3d 245, 251 (3d Cir. 1997). In Dorsainvil, the inmate-petitioner, Ocsulis

Dorsainvil, had been convicted of using a firearm during the commission of a drug trafficking

crime in violation of 18 U.S.C. § 924(c)(1) despite the fact that he did not “use” the gun; it was

merely present in the car from which the drugs were sold. After Dorsainvil had already litigated

his initial (unsuccessful) § 2255 motion, the United States Supreme Court decided Bailey v.

United States, 516 U.S. 137 (1995), in which it held that the “use” prong of § 924(c)(1) applied



                                                  7
      Case 1:18-cv-00244-SPB-RAL Document 16 Filed 06/05/19 Page 8 of 10



only to “active employment of the firearm,” as opposed to mere possession. Bailey, 516 U.S. at

144. Dorsainvil applied to the Third Circuit for permission to file a second or successive § 2255

petition, arguing that Bailey had rendered noncriminal the conduct for which he had been

convicted. However, as noted above, § 2255 requires that a second or successive § 2255 motion

be based on either “newly discovered evidence” or “a new rule of constitutional law, made

retroactive to cases on collateral review by the Supreme Court.” See 28 U.S.C. § 2255(h).

Because Bailey involved a new statutory rule, rather than “a new rule of constitutional law,” the

Third Circuit had no choice but to deny his request. Dorsainvil, 119 F.3d at 247-48 (quoting 28

U.S.C. § 2255) (emphasis added). The Court lamented, however, that “Dorsainvil [did] not have

and, because of the circumstance that he was convicted for a violation of § 924(c)(1) before the

Bailey decision, never had an opportunity to challenge his conviction as inconsistent with the

Supreme Court's interpretation of § 924(c)(1).” Id. at 250-51. Deeming it a “complete

miscarriage of justice to punish a defendant for an act that the law does not make criminal,” the

Court concluded that § 2255 was “inadequate or ineffective to test the legality of [Dorsainvil’s]

detention.” Id. at 251 (internal quotations omitted; brackets in original). Thus, “in the unusual

situation where an intervening change in statutory interpretation runs the risk that an individual

was convicted of conduct that is not a crime, and that change in the law applies retroactively in

cases on collateral review,” a petitioner “may seek another round of post-conviction review

under § 2241.” Bruce, 868 F.3d at 179.

       In its recent decision in Bruce, the Court of Appeals for the Third Circuit set forth the two

conditions that a federal prisoner must satisfy in order to take advantage of § 2255’s savings

clause under Dorsainvil. “First, a prisoner must assert a claim of actual innocence on the theory

that he is being detained for conduct that has subsequently been rendered non-criminal by an



                                                 8
       Case 1:18-cv-00244-SPB-RAL Document 16 Filed 06/05/19 Page 9 of 10



intervening Supreme Court decision and our own precedent construing an intervening Supreme

Court decision – in other words, when there is a change in statutory caselaw that applies

retroactively in cases on collateral review.” Bruce, 868 F.3d at 180 (internal quotations omitted).

“[S]econd, the prisoner must be ‘otherwise barred from challenging the legality of the conviction

under § 2255.’” Id. (quoting U.S. v. Tyler, 732 F.3d 241, 246 (3d Cir. 2013)).

         In the instant case, Petitioner has failed to satisfy the first of these conditions. Although

he contends that he is actually innocent, none of his claims are premised upon the theory that he

is being detained for conduct that has been rendered non-criminal by an intervening decision of

statutory construction issued by the Supreme Court. Therefore, this action does not fall within

§ 2255’s savings clause and this Court lacks jurisdiction to consider his claims. 5

III.     Conclusion

         For the foregoing reasons, it is respectfully recommended that the petition for a writ of

habeas corpus be dismissed, with prejudice. 6

IV.      Notice

         In accordance with 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72, the parties may seek

review by the district court by filing Objections to the Report and Recommendation within



5
  As an aside, the fact that the Second Circuit Court of Appeals denied Petitioner’s application for authorization to
file a second or successive § 2255 motion does not, in and of itself, render § 2255 “inadequate or ineffective.”
Dorsainvil, 119 F.3d at 251. As explained by the Third Circuit Court of Appeals: “We do not suggest that § 2255
would be ‘inadequate or ineffective’ so as to enable a second petitioner to invoke § 2241 merely because that
petitioner is unable to meet the stringent gatekeeping requirements of [AEDPA’s amendments to] § 2255. Such a
holding would effectively eviscerate Congress’s intent in amending § 2255.” Id. See also Cradle v. United States
ex rel. Miner, 290 F.3d 536, 539 (3d Cir. 2002) (“Section 2255 is not inadequate or ineffective merely because the
sentencing court does not grant relief, the one-year statute of limitations has expired, or the petitioner is unable to
meet the stringent gatekeeping requirements of the amended § 2255.”)

6
  Because “[f]ederal prisoner appeals from the denial of a habeas corpus proceeding are not governed by the
certificate of appealability requirement,” the Court need not make a certificate of appealability determination in this
matter. Williams v. McKean, 2019 WL 1118057, at *5 n. 6 (W.D. Pa. Mar. 11, 2019) (citing United States v.
Cepero, 224 F.3d 256, 264-65 (3d Cir. 2000), abrogated on other grounds by Gonzalez v. Thaler, 565 U.S. 134
(2012)); 28 U.S.C. § 2253(c)(1)(B).

                                                            9
     Case 1:18-cv-00244-SPB-RAL Document 16 Filed 06/05/19 Page 10 of 10



fourteen (14) days of the filing of this Report and Recommendation. Any party opposing the

objections shall have fourteen (14) days from the date of service of Objections to respond

thereto. See Fed. R. Civ. P. 72(b)(2). Failure to file timely objections may constitute a waiver of

appellate rights. See Brightwell v. Lehman, 637 F.3d 187, 194 n.7 (3d Cir. 2011); Nara v. Frank,

488 F.3d 187 (3d Cir. 2007).

                                             /s/ Richard A. Lanzillo
                                             RICHARD A. LANZILLO
                                             United States Magistrate Judge

Dated: June 5, 2019




                                                10
